      Case 4:20-cv-00202-BSM-JTR Document 21 Filed 01/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

HAROLD MOSES COVERT                                                         PLAINTIFF
#151511

v.                         CASE NO.4:20-CV-00202-BSM

WENDY KELLEY,
Director, ADC, et al.                                                   DEFENDANTS

                                        ORDER

      Having reviewed the entire record de novo, Magistrate Judge J. Thomas Ray’s partial

recommended disposition [Doc. No. 19] is adopted, and Harold Covert’s motion for

temporary restraining order and preliminary injunction [Doc. No. 4] is denied.

      IT IS SO ORDERED this 15th day of January, 2021.



                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
